Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim 19 line 1 after “producing” delete “an” and inserting “the”.
Claim 19 line 2 after “device” inserting “according to claim 29”.
Non-elected claims 19, 21-24, 27, 31 and 34 have been rejoined due to dependency of allowable claim 29.
	Authorization for this examiner's amendment was given in a telephone

Interview with attorney-of-record on 09/10/2021.

Reason for Allowance
	Claims 19, 21-24, 27, 29, 31-34, 37, 39, 41-45, 47 and 48 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the cured frame directly adjoins/adjoining the mounting face”, as recited in claims 29 and 45.  Claims 19, 21-24, 27, 31-34, 37, 41-44, 47 and 48 depend on allowable claims 29 and 45.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811